Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

3.  	The information disclosure statements (IDSs) submitted on 09/16/21 and 02/10/2022 are being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (JP 2019087722) in view of Burgyan et al. (US 2012/0217614 A1).

 	Pertaining to claim 1, Jeon discloses A printed circuit board (see fig. 1) comprising: a first insulating layer (10, see fig. 1); 5a protective filler layer (the insulation layer 10 may include a thermosetting resin such as epoxy resin may be 45) disposed on one surface of the first insulating layer (10); a first wiring layer (16, see fig. 1) disposed on the one surface of the first insulating layer (10) and having a pad (17, see fig. 1); 10a first via (22, see fig. 3) passing through the first insulating layer (10) and contacting the pad (17); and a second insulating layer (20, see fig. 1) disposed on the first wiring layer (16) and the protective filler layer, and having a cavity (C, see fig. 1) exposing the pad (17) and 
 	But, Jeon does not explicitly teach at least a portion of the protective filler 15layer.
 	However, Burgyan et al. teaches at least a portion of the protective filler 15layer, (see paragraph [0006]).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide at least a portion of the protective filler 15layer in the device of Jeon based on the teachings of Burgyan et al in order to improve 
the second insulation layer is formed in the penetrated cavity area for exposing the circuit pattern and laminated on the first insulation layer so as to interpose the dielectric material pattern between the second insulation layer and the cavity area. The circuit pattern is mounted on the side of the first insulation layer for forming the pattern of dielectric material according to the boundary so as to set up the boundary of the cavity area on the first insulation layer, and remove by forming cavity area and circuit pattern together.

 	Pertaining to claim 2, Jeon discloses, wherein an upper surface and a side surface of the pad (17) of the first wiring layer are exposed through a bottom surface of the cavity (see fig. 5).

 	Pertaining to claim 3, Jeon as modified by Burgyan et al. further discloses, wherein the protective filler layer (see paragraph [0006] of Burgyan et al.) and the pad (17 of Jeon) of the first wiring layer (16 of Jeon) are in contact with the one surface of the first insulating layer (10 of Jeon), respectively.  

 	Pertaining to claim 4, Jeon discloses, wherein the first insulating layer (10) and the second insulating layer (20) are disposed to be spaced apart from each other.  

 	Pertaining to claim 5, Jeon as modified by Burgyan et al. further discloses 5 			 , wherein the first wiring layer (16 of Jeon) further has a circuit pattern (15, 16 of Jeon), and the second insulating layer (20 of Jeon) is in contact with each of the protective filler layer (see paragraph [0006] of Burgyan et al.) and the circuit pattern (15, 16 of Jeon), and covers at least a portion of a side surface of the circuit pattern (15 or 16 of Jeon).  
 	Pertaining to claim 6, Jeon as modified by Burgyan et al. further discloses, wherein a modulus of the protective filler layer (see paragraph [0006] of Burgyan et al.).
 	But, discloses the claimed invention except for the protective filler layer is lower than a modulus of the second insulating layer.
 	However, It would have been on obvious matter of design choice to make the protective filler layer is lower than a modulus of the second insulating layer, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955)

 	Pertaining to claim 7, Jeon discloses 15 	, further comprising a second wiring layer (20) disposed on the other surface of the first insulating layer (10) opposing the one surface of the first insulating layer (10) and connected to the first wiring layer (16) through the first via (22).

 	Pertaining to claim 8, Jeon discloses, wherein the first via (22) has a tapered shape in a direction toward the second wiring layer (see fig. 3).

 	Pertaining to claim 13, Jeon discloses, further comprising an electronic component (Description-of-Embodiments) disposed in the cavity ( C ) and connected to the pad (17) of the first wiring layer (16).
  
 	Pertaining to claim 14, Jeon discloses A printed circuit board (see fig. 1) comprising: a first insulating layer (10); the first insulating layer; 10a first wiring layer (16) disposed on the one surface of the first insulating layer (10) and having a pad (17); a first via (22) passing through the first insulating layer (10) and connected the pad (17); and a second insulating layer (20) disposed on the first wiring 15layer (16), and having a cavity ( C ) exposing the pad (17) and respectively, wherein the first insulating layer (10) and the second insulating layer (20) are separated from each other and the first wiring layer (16).
 	But, Jeon does not explicitly teach at least a portion of the protective filler 15layer.
 	However, Burgyan et al. teaches at least a portion of the protective filler 15layer, (see paragraph [0006]).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide at least a portion of the protective filler 15layer in the device of Jeon based on the teachings of Burgyan et al in order to improve 
the second insulation layer is formed in the penetrated cavity area for exposing the circuit pattern and laminated on the first insulation layer so as to interpose the dielectric.

 	Pertaining to claim 15, Jeon as modified by Burgyan et al. further discloses, wherein the protective filler layer (see paragraph [0006] of Burgyan et al.) and the pad (17) of the first wiring layer (16) are in contact with the one surface of the first insulating layer (10), 25respectively.  

 	Pertaining to claim 16, Jeon as modified by Burgyan et al. further discloses, wherein the first wiring layer (16) further has a circuit pattern (15), and the second insulating layer (20) is in contact with each of 5the protective filler layer (see paragraph [0006] of Burgyan et al.) and the circuit pattern (15), and covers at least a portion of a side surface of the circuit pattern (16).  

 	Pertaining to claim 17, Jeon as modified by Burgyan et al. further discloses, wherein a modulus of the protective filler layer (see paragraph [0006] of Burgyan et al.). 
 	But, discloses the claimed invention except for the protective filler layer is lower than a modulus of the second insulating layer.
 	However, It would have been on obvious matter of design choice to make the protective filler layer is lower than a modulus of the second insulating layer, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955)

 	Pertaining to claim 18, Jeon discloses, further comprising a second wiring layer (15) disposed on the other surface of the first insulating layer (10) opposing the one surface of the 15first insulating layer (10) and connected to the first wiring layer(16) through the first via (22).  

 	Pertaining to claim 19, Jeon discloses, wherein the first via (22) has a tapered shape in a direction toward the second 20wiring layer (15).  

 	Pertaining to claim 20, Jeon discloses, further comprising an electronic component (Description-of-Embodiments) disposed in the cavity ( C ) and connected to the pad (17) of the first wiring layer (16).

Allowable Subject Matter
 	Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: regarding claim 9, the specific limitations of "a third wiring layer disposed on one surface of the second insulating layer; a second via passing through the second insulating layer 5and connecting the first and third wiring layers; a third insulating layer disposed on the one surface of the second insulating layer and covering the third wiring layer; a fourth wiring layer disposed on one surface of the third insulating layer; and 10a third via connecting the third and fourth wiring layers, wherein the cavity extends into the third insulating layer.," in combination with the remaining elements, are not taught or adequately suggested by the prior art of record. Claims 10-12 depend from claim 9 and is therefore allowed for at the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Funaya (US 20100103634-A1) and Kang (2015026297-A1).
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848